--------------------------------------------------------------------------------

Exhibit 10.2
 
PROMISSORY NOTE
 
$2,200,000
June 29, 2012

 
FOR VALUE RECEIVED, LAPOLLA INDUSTRIES, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of ENHANCED JOBS FOR TEXAS
FUND, LLC, a Delaware limited liability company (the “Purchaser”), at its
offices located at 2802 Flintrock Trace, Suite 220, Austin, TX 78738 (or at such
other place or places as the Purchaser may designate), at the times and in the
manner provided in the Note Purchase Agreement, dated as of June 29, 2012 (as
amended, modified, restated or supplemented from time to time, the “Note
Purchase Agreement”), between the Borrower, Purchaser, and Enhanced Capital
Texas Fund LP, the principal sum of TWO MILLION TWO HUNDRED THOUSAND DOLLARS
($2,200,000) or such other amount as is from time to time outstanding under the
terms and conditions of this promissory note (this “Note”) and the Note Purchase
Agreement.  The defined terms in the Note Purchase Agreement are used herein
with the same meaning.  The Borrower also promises to pay interest on the
aggregate outstanding principal amount of this Note at the rates applicable
thereto from time to time as provided in the Note Purchase Agreement.
 
All of the terms, conditions and covenants of the Note Purchase Agreement are
expressly made a part of this Note by reference in the same manner and with the
same effect as if set forth herein at length, and any holder of this Note is
entitled to the benefits of and remedies provided in the Note Purchase Agreement
and the other Loan Documents.  Reference is made to the Note Purchase Agreement
for provisions relating to the interest rate, maturity, payment, prepayment and
acceleration of this Note.
 
In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which are hereby waived by the Borrower.
 
In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.
 
This Note shall be governed by and construed in accordance with the internal
laws and judicial decisions of the State of New York but excluding all choice of
law and conflicts of law rules.  The Borrower hereby submits to the
non-exclusive jurisdiction and venue of the courts located in New York County,
New York, although the Purchaser shall not be limited to bringing an action in
such courts to enforce a judgment or other court order entered in favor of the
Purchaser.
 
(signatures next page)
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized corporate officer as of the day and year first above written.
 

     
BORROWER:
             
LAPOLLA INDUSTRIES, INC.
             
By:
/s/  Michael T. Adams, EVP
     
Name:
Michael T. Adams
     
Title:
Executive Vice President
       
ACCEPTED AND AGREED TO:
           
ENHANCED JOBS FOR TEXAS FUND, LLC
       
By:  /s/  Barry Osherow
   
Name: Barry Osherow
   
Its:  
     

 
Signature Page to Promissory Note
 
 

--------------------------------------------------------------------------------